IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VLADIMIR DMITRIEV,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4416

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed April 21, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for
Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, BENTON, and RAY, JJ., CONCUR.